The defendant’s claim that the Supreme Court misadvised him concerning the immigration consequences of his plea is without merit (see CPL 220.50 [7]; cf. People v Argueta, 46 AD3d 46, 51 [2007]). The defendant’s claim that he was denied the effective assistance of counsel because counsel failed to negotiate a plea to a crime that would not have constituted an “ag*560gravated felony” under federal law (8 USC § 1101 [a] [43] [B]) rests largely on matter dehors the record and, to that extent, it cannot be reviewed (see People v Madrid, 52 AD3d 532, 533 [2008], lv denied 11 NY3d 790 [2008]; People v Drago, 50 AD3d 920 [2008]). To the extent that the claim can be reviewed on the record, counsel provided the defendant with meaningful representation (see People v Browning, 44 AD3d 1067, 1067-1068 [2007]; People v Rodriguez, 32 AD3d 481, 482 [2006]; People v Reels, 17 AD3d 488, 489 [2005]). Fisher, J.E, Balkin, McCarthy and Leventhal, JJ., concur.